 



Exhibit 10(AA)

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”) is made this 25th day of November,
2003, by and between DONEGAL GROUP INC., a Delaware corporation (the “Borrower”)
and MANUFACTURERS AND TRADERS TRUST COMPANY, a New York banking corporation (the
“Bank”); Witnesseth:

R E C I T A L S

     WHEREAS, the Borrower has requested the Bank to make loans to the Borrower
for general corporate purposes, including, without limitation, refinancing
certain debt of the Borrower, and financing the costs of acquisitions; and

     WHEREAS, subject to and upon the terms, conditions and provisions of this
Agreement, the Bank agrees to make loans to the Borrower.

     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, the Bank and the Borrower agree as follows:

SECTION 1. Definitions. As used in this Agreement, the terms defined in the
heading and recitals hereto shall have the respective meanings specified
therein, and the following terms shall have the following meanings:

1.1. “Accumulated Funding Deficiency” has the meaning set forth in ERISA.

1.2. “AM Best Rating” means the rating for any Insurance Company published by
the A.M. Best & Company, Inc. from time to time.

1.3. “Board” means the Board of Governors of the Federal Reserve System of the
United States.

1.4. “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in the Commonwealth of Pennsylvania are authorized to
close.

1.5. “Capital Assets” means mixed assets, both tangible (such as land,
buildings, fixtures, machinery and equipment) and intangible (such as patents,
copyrights, trademarks, franchises and good will); provided that Capital Assets
shall not include any item customarily charged directly to expense or
depreciated over a useful life of 12 months or less in accordance with GAAP.

1.6. “Capital Expenditures” means for any period the aggregate of all
expenditures or obligations incurred for the acquisition of Capital Assets,
including, without limitation, the capitalized portion of Capital Lease
Obligations.

1.7. “Capital Lease Obligations” means the obligations of a Person to pay rent
or other amounts under any lease of (or other arrangement conveying the right to
use) real, personal or mixed property, which obligations are required to be
classified and shown as liabilities on a balance sheet of such Person under
GAAP.

 



--------------------------------------------------------------------------------



 



1.8. “Change of Control” means the occurrence of any of the following events
that first occurs after the date of this Agreement (a) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
group (within the meaning of the Securities Exchange Act of 1934, as amended,
and the rules of the Securities and Exchange Commission thereunder as in effect
on the date hereof) of shares representing more than 25% of the aggregate
ordinary voting power represented by the issued and outstanding capital stock of
the Borrower; (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Borrower by Persons who were neither
(i) nominated by the board of directors of the Borrower nor (ii) appointed by
directors so nominated; (c) the acquisition of direct or indirect Control of the
Borrower by any Person or group; or (d) the failure of the Borrower to own,
directly or indirectly, shares representing 100% of the aggregate ordinary
voting power represented by the issued and outstanding Capital Stock of any of
its Insurance Subsidiaries.

1.9. “Code” means Internal Revenue Code of 1986.

1.10. “Combined Statutory Surplus” means at any one time the aggregate Statutory
Surplus of the Insurance Subsidiaries of the Borrower in accordance with SAP.

1.11. “Consolidated GAAP Net Worth” means the consolidated Net Worth of the
Borrower and its Subsidiaries in accordance with GAAP.

1.12. “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.

1.13. “Credit Amount” means the amount of $35,000,000.00.

1.14. “Credit Expiration Date” means November 25, 2007.

1.15. “Credit Facility” means the credit facility described in this Agreement
under which the Bank has agreed to make the Loans to the Borrower.

1.16. “Default” has the meaning set forth in Section 7.

1.17. “EBIT” means, with respect to the Borrower on a rolling eight (8) quarter
basis, the total of the earnings of the Borrower before interest and tax expense
for such period all as determined in accordance with GAAP.

1.18. “Enforcement Costs” means and includes collectively all expenses, charges,
recordation or other taxes, costs and fees (including attorneys’ fees and
expenses) of any nature whatsoever advanced, paid or incurred by or on behalf of
the Bank in connection with enforcement of this Agreement or any of the other
Financing Documents, and the exercise by the Bank of any rights or remedies
available to it under the provisions of this Agreement, or any of the other
Financing Documents.

2



--------------------------------------------------------------------------------



 



1.19. “Environmental Laws” means any federal, state or local law, statute, rule,
regulation or ordinance which relate to Hazardous Materials and/or the
protection of the environment or human health.

1.20. “ERISA” means the Employee Retirement Income Security Act of 1974.

1.21. “Event of Default” has the meaning set forth in Section 7.

1.22. “Financing Documents” means collectively and includes this Agreement, the
Note, and any other instrument, document or agreement both now and hereafter
executed, delivered or furnished by the Borrower or any other Person evidencing,
guaranteeing, securing or in connection with this Agreement or all or any part
of the Obligations.

1.23. “GAAP” means generally accepted accounting principles consistently
applied.

1.24. “Governmental Authority” means any nation or government, any state or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including, without limitation, any department, commission, board,
bureau, agency, administration, service or other instrumentality of the United
States of America, of any state, the District of Columbia, municipality or any
other governmental entity.

1.25. “Hazardous Materials” means and includes hazardous wastes, hazardous
substances, toxic chemicals and substances, oil and petroleum products and their
by-products, radon, asbestos, pollutants or contaminants.

1.26. “Indebtedness” means collectively and includes all Indebtedness,
liabilities and obligations of the Borrower of any nature whatsoever, direct or
contingent, matured or unmatured, joint or several, including, without
limitation, (i) any obligation for borrowed money, (ii) any obligation to pay
rent under any lease that is required to be classified as a liability in
accordance with generally accepted accounting principles, (iii) any obligation
secured by a lien, security interest or other encumbrance on property whether or
not the Borrower has assumed or become liable for the payment of such
obligation, and (iv) any obligation for the deferred purchase price of property
or services.

1.27. “Insurance Commissioner” means with regard to the Borrower or its
Insurance Subsidiaries the highest elected or appointed (as the case may be)
public official in each respective state in which the Borrower or its
Subsidiaries are permitted to sell insurance, with authority to regulate
Insurance Companies.

1.28. “Insurance Company” and “Insurance Companies” means one or more licensed
stock or mutual fire or casualty insurer.

1.29. “Insurance Subsidiary” and “Insurance Subsidiaries” means each and
collectively all of the Subsidiaries of the Borrower that are an Insurance
Company.

1.30. “Interest Coverage Ratio” means, with respect to the Borrower for any
period, the ratio of the

3



--------------------------------------------------------------------------------



 



EBIT to the interest expenses of the Borrower all as determined in accordance
with GAAP.

1.31. “Investment Grade Securities” means Investments with a rating not lower
than Baa3 by Moody’s or BBB- by S&P.

1.32. “Investments” means any common or preferred stock, bond, debt or equity
investment of any kind whether held directly or indirectly, certificated or
uncertificated.

1.33. “Lien” and “Liens” means any mortgage, deed of trust, pledge, security
interest, assignment, encumbrance, judgment, lien, claim or charge of any kind
in, on, of or in respect of, any asset or property or any rights to any asset or
property, including, without limitation, (a) any interest of a vendor or lessor
under any conditional sale agreement, capital lease or other title retention
agreement relating to any such asset or property, and (b) the filing of, or any
agreement to give, any financing statement relating to any such asset or
property under the Uniform Commercial Code of any jurisdiction.

1.34. “Loan” and collectively the “Loans” has the meaning set forth in Section
2.1.

1.35. “Loan Account” has the meaning set forth in Section 2.3.

1.36. “Material Adverse Change” means a material adverse change in the business,
properties, condition (financial or otherwise), operations, or prospects, of the
Borrower or any Subsidiary.

1.37. “Moody’s” means Moody’s Investors Service.

1.38. “Multiemployer Plan” has the meaning set forth for such term in ERISA.

1.39. “Net Worth” means the excess of the assets of the Borrower over the
liabilities of the Borrower.

1.40. “Note” has the meaning set forth in Section 2.3.

1.41. “Obligations” means collectively and includes all present and future
Indebtedness, liabilities and obligations of any kind and nature whatsoever of
the Borrower to the Bank both now existing and hereafter arising under, as a
result of, on account of, or in connection with, (a) this Agreement and any and
all amendments thereto, restatements thereof, supplements thereto and
modifications thereof made at any time and from time to time hereafter, (b) the
Note, or (c) the other Financing Documents, including, without limitation,
future advances, principal, interest, indemnities, other fees, late charges,
Enforcement Costs and other costs and expenses whether direct, contingent,
joint, several, matured or unmatured.

1.42. “Operating Lease Rentals” means the rentals payable under any lease of
real or personal property that would not be capitalized on a balance sheet of
the Borrower prepared in accordance with GAAP.

1.43. “PBGC” means the Pension Benefit Guaranty Corporation.

4



--------------------------------------------------------------------------------



 



1.44 “Person” means and includes any natural person, individual, corporation,
partnership, joint venture, unincorporated association, government or political
subdivision or agency thereof, or any other entity of whatever nature,
including, without limitation, the Borrower.

1.45. “Plan” and “Plans” means any employee pension benefit plans described in
Section 3(2) of ERISA.

1.46. “Positive GAAP Net Income” means the consolidated net income of the
Borrower and its Subsidiaries in accordance with GAAP not reduced for losses.

1.47. “Positive Combined Statutory Net Income “ means the combined net income of
the Insurance Subsidiaries in accordance with SAP not reduced for losses.

1.48. “Prohibited Transaction” has the meaning set forth for such term in ERISA.

1.49. “Reportable Event” has the meaning set forth for such term in ERISA.

1.50. “S&P” means Standard & Poor’s Ratings Services.

1.51. “SAP” means statutory accounting principles consistently applied.

1.52. “Senior Officer” means the Chief Executive Officer of the Borrower or the
Chief Financial Officer of the Borrower or such other individual as may be
designated by such Chief Executive Officer or such Chief Financial Officer.

1.53. “Solvent” means, with respect to any Person on a particular date, the
condition that on such date, (a) the fair value of the property of such Person
is greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such Person, (b) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and mature, (c) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature, and (d) in the case of the Insurance Subsidiaries,
such Person’s capital and surplus exceeds 150% of the Company Action risk-based
capital level as prescribed by the risk-based capital rules employed by the
Insurance Department of its state of domicile.

1.54. “Statutory Surplus” means the surplus of an insurance company determined
by the accounting treatment of both assets and liabilities as prescribed or
permitted by state insurance regulatory authorities.

1.55 “Subordinated Debt” means Indebtedness of the Borrower subordinated to the
Borrower’s payment of the Obligations to the Bank by a means (by inter-creditor
agreement or in accordance with its terms) acceptable to the Bank in its
discretion, including, without limitation, the Indebtedness, described on
Schedule 1, attached hereto, and made part hereof by this reference.

1.56. “Subsidiary” means any corporation, association or other business entity
of which more than

5



--------------------------------------------------------------------------------



 



50% of the total voting power of shares of stock entitled to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by any Person or one or more of the other
Subsidiaries of that Person or a combination thereof.

1.57. “Total Capitalization” means the Total Funded Debt of the Borrower and its
Subsidiaries plus the consolidated Net Worth of the Borrower.

1.58. “Total Funded Debt” means the all of the funded Indebtedness of the
Borrower and its Subsidiaries at any on time.

1.59. “Total Invested Assets” means all of Investments of the Borrower and its
Subsidiaries not including Indebtedness of any Insurance Subsidiary evidenced by
surplus notes held by the Borrower.

SECTION 2. The Credit Facility.

2.1. Loans. Subject to and upon the provisions of this Agreement and relying
upon the representations and warranties of the Borrower herein set forth, the
Bank agrees at any time and from time to time to make loans (each a “Loan” and
collectively the “Loans”) to the Borrower from the date hereof until the earlier
of the Credit Expiration Date or the date on which the Credit Facility is
terminated pursuant to Section 8.1 hereof in an aggregate principal amount at
any time outstanding not to exceed the Credit Amount. No Loans shall be made
hereunder if after giving effect thereto the sum of the aggregate principal
amount of all outstanding Loans would exceed the Credit Amount. In no event
shall the Bank be obligated to make a Loan hereunder if an Event of Default
shall have occurred and be continuing. Unless sooner terminated pursuant to the
provisions of this Agreement, the Credit Facility and the obligation of the Bank
to make Loans hereunder shall automatically terminate on the Credit Expiration
Date without further action by, or notice of any kind from, the Bank. Within the
limitations set forth herein and subject to the provisions of this Agreement,
the Borrower may borrow, repay and reborrow under the Credit Facility. The fact
that there may be no Loans outstanding at any particular time shall not affect
the continuing validity of this Agreement.

2.2. Minimum Amount and Use of Proceeds. Each Loan shall be in an amount not
less than One Million Dollars ($1,000,000.00) and will be advanced by the Bank
not later than the Business Day following the day (which shall be a Business
Day) of the Borrower’s request therefor. The proceeds of each Loan will be
deposited by the Bank in the Borrower’s demand deposit account with the Bank and
shall be used by the Borrower for the Borrower’s general corporate purposes,
including without limitation, refinancing certain debt of the Borrower and for
financing the cost of acquisitions.

2.3. Note. The Borrower’s obligation to pay the Loans with interest shall be
evidenced by a single Libor Grid Note (which Libor Grid Note, as the same may
from time to time be extended, replaced, substituted for, amended, restated or
otherwise modified, is herein called the “Note”) dated the date hereof in the
Credit Amount and executed and delivered by the Borrower on the date hereof. The
Bank will maintain on its books a loan account (the “Loan Account”) with respect
to advances, repayments and prepayments of Loans, the accrual and payment of
interest on Loans and

6



--------------------------------------------------------------------------------



 



all other amounts and charges owing to the Bank in connection with Loans. Except
for manifest error, the Loan Account shall be rebuttably presumptive evidence as
to all amounts owing by the Borrower to the Bank in connection with and on
account of Loans.

2.4. Facility Fee. During the period from the date hereof until the earlier of
the Credit Expiration Date or the date on which the Credit Facility is
terminated pursuant to the provisions of Section 8.1. hereof, the Borrower shall
pay to the Bank an availability fee in the amount of .15% per annum of the
Credit Amount. Such availability fee shall commence to accrue on the date hereof
and shall be due and payable by the Borrower in arrears on the first day of each
calendar quarter and on the earlier of the Credit Expiration Date or on the date
on which the Credit Facility is terminated pursuant to Section 8.1 hereof.

SECTION 3. Conditions Precedent.

3.1. Initial Loan. The Bank may not make the initial Loan hereunder unless the
following conditions precedent have been satisfied in a manner acceptable to the
Bank:

     3.1.1. Borrower’s Corporate Documents. The Bank shall have received (i) a
copy, certified as of a recent date by the Secretary of State of Delaware the
Certificate of Incorporation of the Borrower, (ii) a long form Certificate of
Good Standing for the Borrower issued by the Secretary of State of Delaware, and
(iii) a copy, certified to the Bank as true and correct as of the date hereof by
the Secretary of the Borrower, of the by-laws of the Borrower and the
resolutions of the Borrower’s board of directors authorizing the execution and
delivery of this Agreement and the other Financing Documents to which the
Borrower is a party and designating by name and title the officer or officers of
the Borrower who are authorized to sign this Agreement and such other Financing
Documents for and on behalf of the Borrower and to make the borrowings
hereunder.

     3.1.2. Financing Documents. The execution and delivery of each of the
Financing Documents required by the Bank to be executed and delivered prior to
the making of the initial Loan.

     3.1.3. Additional Documents. The furnishing in form and content acceptable
to the Bank of any additional documents, agreements, certifications, record
searches, insurance policies or opinions which the Bank may deem necessary or
desirable.

     3.1.4. Fee. The Bank shall have received from the Borrower payment of a
closing fee in the amount of .25% of the Credit Amount.

3.2. All Loans. The Bank may not make any Loan hereunder if:

     3.2.1. Representations and Warranties. Any representation or warranty of
the Borrower made in or in connection with this Agreement and the other
Financing Documents is not true, correct and complete in all material respects
on and as of the date of any Loan as if made on such date;

7



--------------------------------------------------------------------------------



 



     3.2.2. Credit Amount Exceeded. The total of the aggregate amount of all
outstanding Loans exceeds the Credit Amount;

     3.2.3. Covenants and Conditions. The Borrower is not then in compliance
with all of the terms, covenants and conditions of this Agreement that are
binding upon it;

     3.2.4. Event of Default or Default. Any Event of Default or Default shall
have occurred and be continuing.; or

     3.2.5. Material Adverse Change. A Material Adverse Change has occurred
since the date of the last financial statements of the Borrower received by the
Bank.

SECTION 4. Representations and Warranties. The Borrower represents and warrants
to the Bank that the following statements are true, correct and complete as of
the date hereof and as of each date a Loan is or is to be made hereunder:

4.1. Organization, Good Standing, etc. The Borrower and its Subsidiaries are
corporations each duly organized and existing, in good standing, under the laws
of the jurisdiction of its incorporation, and each has the corporate power to
own its property and to carry on its business as now being conducted and is duly
qualified to do business and is in good standing in each jurisdiction in which
the character of the properties owned or leased by it therein or in which the
transaction of its business makes such qualification necessary, except where
such failure to qualify would not lead to a Material Adverse Change and would
not have any effect on the enforceability of this Agreement or any of the other
Financing Documents.

4.2. Authorization. The Borrower has full corporate power and authority to enter
into this Agreement, to make the borrowings hereunder, to execute and deliver
the Note and the other Financing Documents to which it is a party and to incur
the Obligations and perform the other obligations provided for herein, in the
Note and in the other Financing Documents to which it is a party, all of which
have been duly authorized by all proper and necessary corporate action. No
consent or approval, filing or registration with or notice to any Governmental
Authority is required as a condition to the validity of this Agreement or the
Note or the other Financing Documents or the performance by the Borrower of its
obligations hereunder or thereunder.

4.3. Subsidiaries. The names of the only Subsidiaries of the Borrower are set
forth on Exhibit A, attached hereto and made part hereof by this reference.

4.4. Binding Agreements. This Agreement constitutes, and the Note and each of
the other Financing Documents, when issued and delivered pursuant hereto and
assuming due execution and delivery of this Agreement by the Bank will
constitute, the valid and legally binding obligations of the Borrower
enforceable against the Borrower in accordance with their respective terms,
subject, however, to applicable bankruptcy, insolvency, reorganization,
moratorium and other similar laws affecting creditors’ rights generally from
time to time in effect and that equitable proceedings are subject to the
discretion of the court before which such proceedings are brought.

4.5. Litigation. There is no litigation or proceeding pending or, to the
knowledge of any Senior

8



--------------------------------------------------------------------------------



 



Officer of the Borrower signing this Agreement on behalf of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries that
could reasonably be expected to result in a Material Adverse Change or
materially adversely affect the ability of the Borrower to perform and comply
with this Agreement or the other Financing Documents to which the Borrower is a
party.

4.6. Proceedings. There are no proceedings or investigations pending or, so far
as the Senior Officer of the Borrower executing this Agreement knows, threatened
before any court or arbitrator or before or by any Governmental Authority that,
in any one case or in the aggregate, if determined adversely to the interests of
the Borrower or any Subsidiary, could reasonably be expected to result in a
Material Adverse Change.

4.7. No Conflicts. There is no statute, regulation, rule, order or judgment, no
charter or by-law, and no provision of any mortgage, indenture, contract or
other agreement binding on the Borrower or affecting its properties, that would
prohibit, conflict with or in any way prevent the execution, delivery, or
carrying out of the terms of this Agreement or of the Note or of the other
Financing Documents to which the Borrower is a party.

4.8. Financial Condition. All financial statements and all other financial
information furnished or to be furnished to the Bank hereunder has been prepared
in accordance with GAAP or, in the case of the Insurance Subsidiaries, SAP and
fairly present the financial condition of the Borrower and its Subsidiaries as
of the dates thereof and the results of the Borrower’s and its Subsidiaries
operations for the periods covered thereby. No Material Adverse Change has
occurred since the date of such financial statements. The Borrower has no
Indebtedness or liabilities other than that reflected on such financial
statements or expressly permitted by the provisions of this Agreement.

4.9. Taxes. The Borrower and its Subsidiaries have each filed, or have obtained
effective extensions for the filing of, all federal, state and other tax returns
that are required to be filed, and have paid all taxes shown as due on said
returns and all assessments, fees and other amounts due. All tax liabilities of
the Borrower and its Subsidiaries were as of the date of financial statements
referred to in Section 4.8 above, and are now adequately provided for on the
books of the Borrower and its Subsidiaries. No tax liability has been asserted
by the Internal Revenue Service or any other Governmental Authority against the
Borrower or its Subsidiaries for taxes in excess of those already paid or that
are adequately provided for on the books of the Borrower and that are being
contested in good faith by appropriate proceedings.

4.10. Title to Properties. The Borrower and each of its Subsidiaries has good
and marketable title to its Properties and assets except for such as are no
longer useful in the conduct of its business or have been disposed of in the
ordinary course of business.

4.11. Compliance with Laws. Neither the Borrower nor any of its Subsidiaries is
in violation of any laws of any Governmental Authority (including, without
limitation, any statute, rule or regulation relating to employment practices or
to Environmental Laws, occupational and health standards and controls) or order
of any court or arbitrator, the violation of which, considered in the aggregate,
could reasonably be expected to result in a Material Adverse Change.

4.12. Material Agreements. Neither the Borrower nor any of its Subsidiaries is
in default or

9



--------------------------------------------------------------------------------



 



breach in the performance, observance or fulfillment of any of the terms,
conditions or provisions of any material instrument, agreement or document to
which the Borrower or any of its Subsidiaries is a party (including, without
limitation, any instrument or agreement evidencing or made in connection with
any Indebtedness or liabilities) which default or breach considered in the
aggregate, could reasonably be expected to result in a Material Adverse Change.

4.13. Board Regulations. Neither the Borrower nor its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation U of the Board. No part of the proceeds of the Loans
hereunder will be used to purchase or carry any margin stock or to extend credit
to others for such purpose if as a result there would be a violation of said
Regulations U, G, T or X of the Board.

4.14. Investment Company Act. Neither the Borrower nor its Subsidiaries is an
investment company within the meaning of the Investment Company Act of 1940, as
amended, nor is it, directly or indirectly, controlled by or acting on behalf of
any Person that is an investment company within the meaning of such Act.

4.15. ERISA. The Borrower and each of its Subsidiaries is in compliance in all
material respects with the provisions of ERISA, and the Code applicable to Plans
of the Borrower, and the regulations and published interpretations thereunder,
if any, that are applicable to it and the applicable laws, rules and regulations
of any jurisdiction applicable to such Plans; (a) the Borrower and each of its
Subsidiaries has not, with respect to any Plan established or maintained by it,
engaged in a prohibited transaction that would subject it to a material tax or
penalty on prohibited transactions imposed by ERISA or Section 4975 of the Code;
(b) no liability to the PBGC or any successor thereto that is material to the
Borrower and its Subsidiaries taken as a whole has been, or to the Borrower’s
knowledge is reasonably expected to be, incurred with respect to the Plans and
there has been no Reportable Event and no other event or condition that presents
a material risk of termination of a Plan by the PBGC; (c) neither the Borrower
nor any of its Subsidiaries has engaged in a transaction that would result in
the incurrence of a material liability under Section 4069 of ERISA; (d) as of
the date hereof, neither the Borrower nor any of its Subsidiaries has incurred
any liability that would be material to the Borrower and its Subsidiaries taken
as a whole on account of a partial or complete withdrawal (as defined in
Sections 4203 and 4205 of ERISA, respectively) with respect to any Multiemployer
Plan.

4.16. Licenses, etc. The Borrower and each of its Subsidiaries has obtained and
now holds all material licenses, permits, franchises, patents, trademarks,
copyrights and trade names that are necessary to the conduct of the business of
the Borrower and each of its Subsidiaries as now conducted free of any conflict
with the rights of any other Person.

4.17. Labor Matters. Neither the Borrower nor any of its Subsidiaries is subject
to any collective bargaining agreements or any agreements, contracts, decrees or
orders requiring the Borrower and each of its Subsidiaries to recognize, deal
with or employ any persons organized as a collective bargaining unit or other
form of organized labor. There are no strikes or other material labor disputes
pending or threatened against the Borrower or any of its Subsidiaries. The
Borrower and its Subsidiaries have complied in all material respects with the
Fair Labor Standards Act.

10



--------------------------------------------------------------------------------



 



4.18. Patents, Trademarks, etc. The Borrower and its Subsidiaries own and
possess all such patents, patent rights, trademarks, trade rights, trade names,
trade name rights, service marks, service mark rights, copyrights, and
governmental licenses and permits as the Borrower considers necessary for the
conduct of the businesses of the Borrower and its Subsidiaries as now conducted
without, to the knowledge of the Borrower individually or in the aggregate, any
infringement upon rights of other Persons that could reasonably be expected to
result in a Material Adverse Change, and there is no individual patent or patent
license or governmental license or permit the loss of which would have a
materially adverse effect on the business, properties, condition (financial or
otherwise) or operations, present or prospective, of the Borrower and its
Subsidiaries.

4.19. Solvent. The Borrower and all of its Subsidiaries are, and after giving
effect to the incurrence of all Indebtedness and obligations being incurred in
connection herewith will be, and will continue to be, Solvent.

4.20. Insurance. The Borrower and each of its Subsidiaries maintains with
financially sound and reputable insurers insurance with respect to its
properties and business and against at least such liabilities, casualties and
contingencies and in at least such types and amounts as is customary in the case
of companies engaged in the same or a similar business or having similar
properties similarly situated.

4.21. Accuracy of Information. No information, exhibit, report, statement,
certificate or document furnished by the Borrower to the Bank in connection with
the Loans, this Agreement or the other Financing Documents or the negotiation
thereof contains any misstatement of a material fact or omits to state a
material fact or any fact necessary to make the statements contained herein or
therein not misleading.

SECTION 5 Affirmative Covenants. The Borrower covenants and agrees with the Bank
that so long as any of the Obligations or commitments therefor shall be
outstanding it shall, and shall cause each of its Subsidiaries (except the
covenant set forth in Section 5.1) to:

5.1. Payment of Obligations. Punctually pay the principal of and interest on the
Loans and the other Obligations, at the times and places, in the manner and in
accordance with the terms of this Agreement, the Note and the other Financing
Documents.

5.2. Maintenance of Existence and Domicile of Insurance Subsidiaries. Preserve
and maintain its corporate existence in good standing in the jurisdiction of its
incorporation, and qualify and remain qualified as a foreign corporation in each
jurisdiction in which such qualification is required from time to time, except
where the failure to be so qualified would not cause a Material Adverse Change;
and preserve and maintain the domicile of each of its Insurance Subsidiaries as
in effect on the date hereof:

5.3. Conduct of Business. Continue to engage in a business of the same general
type as conducted by it on the date of this Agreement.

5.4. Maintenance of Properties. Maintain, keep and preserve all of its material
Properties

11



--------------------------------------------------------------------------------



 



(tangible and intangible), necessary or useful in the conduct of its business,
in good working order and condition, ordinary wear and tear excepted, except
that the failure to maintain, preserve and protect a particular item of
depreciable property that is not of significant value, either intrinsically or
to the operations of the Borrower and its Subsidiaries, taken as a whole, shall
not constitute a violation of this covenant.

5.5. Maintenance of Records. Keep accurate and complete records and books of
account, in which complete entries will be made in accordance with GAAP in the
case of the Borrower and SAP in the case of the Insurance Subsidiaries,
reflecting all financial transactions of the Borrower and its Subsidiaries.

5.6. Maintenance of Insurance. Maintain insurance (subject to customary
deductibles and retentions) with financially sound and reputable insurance
companies, in such amounts and with such coverages (including without limitation
public liability insurance, fire, hazard and extended coverage insurance on all
of its assets, necessary workers’ compensation insurance and all other coverages
as are consistent with industry practice) as are maintained by companies of
established reputation engaged in similar businesses and similarly situated.

5.7. Compliance with Laws. Comply in all respects with all applicable laws,
rules, regulations, Environmental Laws and orders, except where the failure to
so comply would not cause a Material Adverse Change. Such compliance shall
include, without limitation, paying when due all taxes, assessments and
government charges imposed upon it or upon its property (and all penalties and
other costs, if any, related thereto), unless contested in good faith by
appropriate proceedings and for which adequate reserves have been set aside.

5.8. Reporting Requirements. The Borrower shall, and shall cause each of its
Subsidiaries, as applicable, to, furnish to the Bank:

     5.8.1. Annual GAAP Statements of the Borrower. Within one hundred twenty
(120) days following the end of the Borrower’s fiscal year (or such earlier date
as the Borrower’s Form 10-K is filed with the Securities and Exchange
Commission) copies of:

(i) the consolidated (including the Borrower on a parent-only basis) balance
sheets of the Borrower and its Subsidiaries as at the close of such fiscal year,
and

(ii) the consolidated (including the Borrower on a parent-only basis) statements
of operations and statements of stockholders’ equity and cash flows, in each
case of the Borrower and its Subsidiaries for such fiscal year,

in each case setting forth in comparative form the figures for the preceding
fiscal year and prepared in accordance with GAAP, all in reasonable detail and
accompanied by an opinion thereon of KPMG, LLP or other firm of independent
public accountants of recognized national standing selected by the Borrower and
reasonably acceptable to the Bank, to the effect that the financial statements
have been prepared in accordance with GAAP (except for changes in application in
which such accountants concur) and present fairly in all material respects in

12



--------------------------------------------------------------------------------



 



accordance with GAAP the financial condition of the Borrower and its
Subsidiaries as of the end of such fiscal year and the results of their
operations for the fiscal year then ended and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards and, accordingly, included
such tests of the accounting records and such other auditing procedures as were
considered necessary under the circumstances.

     5.8.2. Annual SAP Financial Statements. As soon as available, and in any
event within one hundred twenty (120) days following the end of the fiscal year
of each Insurance Subsidiary (or such earlier date as such are filed with the
applicable insurance regulatory authority), copies of audited SAP financial
statements for each such Insurance Subsidiary, in each case setting forth in
comparative form the figures for the preceding fiscal year and prepared in
accordance with SAP, all in reasonable detail and accompanied by an opinion
thereon of KPMG, LLP or other firm of independent public accountants of
recognized national standing selected by the Borrower and reasonably acceptable
to the Bank, to the effect that the financial statements have been prepared in
accordance with SAP (except for changes in application in which such accountants
concur) and present fairly in all material respects in accordance with SAP the
financial condition of such Insurance Subsidiary as of the end of such fiscal
year and the results of its operations for the fiscal year then ended and that
the examination of such accountants in connection with such financial statements
has been made in accordance with generally accepted statutory auditing standards
and, accordingly, included such tests of the accounting records and such other
statutory auditing procedures as were considered necessary under the
circumstances.

     5.8.3. Quarterly GAAP Statements of the Borrower. As soon as available, and
in any event within sixty (60) days after the end of each quarterly fiscal
period of the Borrower (other than the fourth fiscal quarter of any fiscal
year), copies of:

(a) the consolidated (including the Borrower on a parent-only basis) balance
sheets of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, and

(b) the consolidated (including the Borrower on a parent-only basis) statements
of operations and consolidated statements of stockholders’ equity and cash
flows, in each case of the Borrower and its Subsidiaries for such fiscal quarter
and the portion of such fiscal year ended with such fiscal quarter,

in each case setting forth in comparative form the figures for the preceding
fiscal year and prepared in accordance with GAAP all in reasonable detail and
certified as presenting fairly in accordance with GAAP the financial condition
of the Borrower and its Subsidiaries as of the end of such period and the
results of their operations for such period by a Senior Officer of the Borrower,
subject only to normal year-end accruals and audit adjustments and the absence
of footnotes.

     5.8.4. Quarterly SAP Statements. As soon as available, and in any event
within sixty (60) days following the end of each fiscal quarter other than the
fourth fiscal quarter of any fiscal

13



--------------------------------------------------------------------------------



 



year of each Insurance Subsidiary (or such earlier date as such are filed with
the applicable insurance regulatory authority), copies of the unaudited SAP
financial statements for each quarterly fiscal period of each such Insurance
Subsidiary, in each case setting forth in comparative form the figures for the
preceding fiscal year and prepared in accordance with SAP, all in reasonable
detail and certified as presenting fairly in accordance with SAP the financial
condition of such Insurance Subsidiary, as of the end of such period and results
of operations for such period by a Senior Officer of such Insurance Subsidiary,
subject to normal year-end accruals and audit adjustments and the absence of
footnotes.

     5.8.5. Annual/Quarterly Reports. Concurrently with the delivery of the
financial statements required pursuant to Sections 5.8.2. and 5.8.4., copies of
all reports required to be filed with the Insurance Commissioner of each state
in which an Insurance Subsidiary is domiciled in connection with the filing of
such financial statements.

     5.8.6. SEC Filings. Promptly after the same are available, copies of each
annual report, proxy or financial statement or other report or communication
sent to the stockholders of the Borrower and copies of all annual, periodic and
special reports and registration statements that the Borrower may file or be
required to file with the Securities and Exchange Commission under Sections 13
and 15(d) of the Securities Exchange Act of 1934.

     5.8.7. Notice of Litigation. Promptly after the commencement thereof,
notice of any action, suit and proceeding before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, against the Borrower or any of its Subsidiaries (A) not arising out of
an insurance policy issued by the Borrower or any of its Subsidiaries, that, if
determined adversely to the Borrower or such Subsidiary, would cause a Material
Adverse Change, or (B) commenced by any creditor or lessor under any written
credit agreement with respect to borrowed money in excess of $500,000 or
material lease that asserts a default thereunder on the part of the Borrower or
any of its Subsidiaries.

     5.8.8. Notices of Default As soon as practicable and in any event within
fifteen (15) days after the occurrence of each Default or Event of Default, a
written notice setting forth the details of such Default or Event of Default and
the action that is proposed to be taken by the Borrower with respect thereto.

     5.8.9. Actuarial Report Confirming Reserves. As soon as available, and in
any event within one hundred twenty (120) days after the close of each fiscal
year of the Borrower, a report confirming the adequacy of the SAP reserves of
each Insurance Subsidiary from KPMG, LLP or an actuarial firm of recognized
national standing or the actuarial division of any other accounting firm of
recognized national standing acceptable to the Bank.

     5.8.10. Other Filings. Promptly upon the filing thereof and at any time
upon the reasonable request of the Bank, permit the Bank the opportunity to
review copies of all reports, including annual reports, and notices that the
Borrower or any Subsidiary files with or receives from the PBGC or the U.S.
Department of Labor under ERISA; and as soon as practicable and in any event
within fifteen (15) days after the Borrower or any of its Subsidiaries knows or
has reason to know that any Reportable Event or Prohibited Transaction has
occurred with respect to

14



--------------------------------------------------------------------------------



 



any Plan of the Borrower or any of its Subsidiaries or that the PBGC, the
Borrower or any such Subsidiary has instituted or will institute proceedings
under Title IV of ERISA to terminate any Plan, the Borrower will deliver to the
Bank a certificate of a Senior Officer of the Borrower setting forth details as
to such Reportable Event or Prohibited Transaction or Plan termination and the
action the Borrower proposes to take with respect thereto.

     5.8.11. Certificates. Simultaneously with each delivery of financial
statements pursuant to Sections 5.8.1. and 5.8.3., the Borrower shall deliver to
the Bank a certificate of its Chief Financial Officer that will

(a) certify on behalf of the Borrower that such officer has reviewed this
Agreement and the condition and transactions of the Borrower and its
Subsidiaries for the period covered by such financial statements, and state that
to the best of his/her knowledge the Borrower has observed or performed all of
its covenants and other agreements, and satisfied every condition, contained in
this Agreement and the Note, and no Default or Event of Default has occurred and
is continuing or, if a Default or Event of’ Default has occurred and is
continuing, a statement as to the nature thereof and the action that is proposed
to be taken with respect thereto, and

(ii) include information required to establish whether the Borrower was in
compliance with the covenants set forth in this Agreement during the period
covered by the financial statements then being delivered.

     5.8.12. Notice of Acquisition and Continued Compliance. (a) Prior to the
closing of any transaction in which the Borrower will acquire an Insurance
Company for a total cash consideration (including assumed indebtedness) in
excess of $25,000,000, pro-forma calculations reasonably acceptable to the Bank
establishing that the Borrower shall remain in compliance with the covenants set
forth in this Agreement following the closing of such transaction;

(b) Prior to the closing of any transaction in which the Borrower will acquire
an entity other than an Insurance Company for a total cash consideration
(including assumed indebtedness) in excess of $10,000,000, pro-forma
calculations reasonably acceptable to the Bank establishing that the Borrower
shall remain in compliance with the covenants set forth in this Agreement
following the closing of such transaction; and

(c) Prior to the closing of any transaction, which when taken into account, the
cash consideration (including assumed indebtedness) in the aggregate for all of
the Borrower’s acquisitions during the prior twelve (12) month period would be
an amount in excess of $35,000,000, pro-forma calculations reasonably acceptable
to the Bank establishing that the Borrower shall remain in compliance with the
covenants set forth in this Agreement following the closing of such transaction.

     5.8.13. Additional Information. Such additional information as the Bank may
reasonably request concerning the Borrower and its Subsidiaries and for the
purpose all pertinent books, documents and vouchers relating to its business,
affairs and Properties, including Investments as shall from time to time be
designated by the Bank.

15



--------------------------------------------------------------------------------



 



5.9. Compliance with Agreements. Promptly and fully comply with all contractual
obligations under all agreements, mortgages, indentures, leases and/or
instruments to which any one or more of the Borrower and its Subsidiaries is a
party, whether such agreements, mortgages, indentures, leases or instruments are
with the Bank or another Person, except where such failure to so comply would
not cause a Material Adverse Change.

SECTION 6. Negative Covenants. The Borrower covenants and agrees with the Bank
that so long as any of the Obligations or commitments therefor shall be
outstanding, the Borrower shall not, and shall not permit its Subsidiaries to:

6.1. Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except: (a) Indebtedness of the Borrower under this Agreement and the Note; (b)
Capital Lease Obligations in an amount not to exceed $5,000,000; (c)
Indebtedness of the Borrower or its Subsidiaries existing as of the date of this
Agreement, as the same may be refinanced or extended from time to time, so long
as there is no increase in the principal amount outstanding thereunder; and
(d) Subordinated Debt of the Borrower, provided the aggregate principal amount
of such Subordinated Debt does not exceed $50,000,000.

6.2. Guaranties, Etc. Assume, guarantee, endorse or otherwise be or become
directly or contingently responsible for the obligations of any Person, except
for Subsidiaries or guaranties by indorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
business.

6.3. Liens. Create, incur, assume or suffer to exist any Lien, upon or with,
respect to any of its Properties, now owned or hereafter acquired, except: (a)
Liens for taxes or assessments or other government charges or levies if not yet
due and payable or if due and payable, if they are being contested in good faith
by appropriate proceedings and for which appropriate reserves are maintained;
(b) Liens imposed by law, such as mechanic’s materialmen’s, landlord’s,
warehousemen’s and carrier’s Liens, and other similar Liens, securing
obligations incurred in the ordinary course of business that are not past due
for more than forty-five (45) days, or that are being contested in good faith by
appropriate proceedings and for which appropriate reserves have been
established; (c) Liens under workers’ compensation, unemployment insurance,
social security or similar legislation (other than ERISA); (d) judgments and
other similar Liens arising in connection with court proceedings; provided that
the execution or other enforcement of such Liens is effectively stayed and the
claims secured thereby are being actively contested in good faith and by
appropriate proceedings; (e) easements, rights-of-way, restrictions and other
similar encumbrances that, in the aggregate, do not materially interfere with
the occupation, use and enjoyment by the Borrower or any of its Subsidiaries of
the property or assets encumbered thereby in the normal course of its business
or materially impair the value of the property subject thereto; (f) Liens
consisting of pledges or deposits of property to secure performance in
connection with operating leases made in the ordinary course of business to
which the Borrower or a Subsidiary is a party as lessee, provided the aggregate
value of all such pledges and deposits in connection with any such lease does
not at any time exceed fifteen percent (15%) of the annual fixed rentals payable
under such lease, and (g) deposits the Insurance Subsidiaries are

16



--------------------------------------------------------------------------------



 



required to maintain with state insurance departments in the states in which
they do business.

6.4 Investments. Permit total consolidated Investments of the Borrower and its
Insurance Subsidiaries in Investment Grade Securities, as of the end of any
fiscal quarter, to be less than ninety percent (90%) of the aggregate amount of
Total Invested Assets.

6.5. Mergers and Consolidations and Acquisitions of Assets. Merge or consolidate
with any Person (whether or not the Borrower or any Subsidiary is the surviving
entity); except that for as long as no Event of Default exists or would be
caused by consummation of such merger or acquisition, and any such acquisition
is permitted by all applicable laws and regulations the Borrower may (a) acquire
an Insurance Company, or (b) acquire an entity that is not in a similar line of
business as the Borrower provided that the acquired entities assets do not
exceed $20,000,000.

6.6. Sale of Assets. Sell, lease or otherwise dispose of all or substantially
all of its assets, including through any reinsurance arrangements, except in the
ordinary course of business.

6.7. Stock of Subsidiaries, Etc. Pledge, assign, hypothecate, transfer, convey,
sell or otherwise dispose of, encumber or grant any security interest in, or
deliver to any other Person, any shares of capital stock of its Subsidiaries, or
permit any such Subsidiaries to issue any additional shares of its capital stock
to any Person other than the Borrower or any of its Subsidiaries, except
directors’ qualifying shares; provided, however, the Borrower may sell some or
all of the shares of capital stock of any of its Subsidiaries or permit any such
Subsidiaries to issue and sell additional shares of its capital stock to any
Person other than the Borrower or any Subsidiaries, so long as such sale of
stock is made in exchange for cash or, with respect to any Subsidiary with a
book value of less than $20,000,000, other consideration, in an amount equal to
the fair market value of such shares.

6.8. Capital Expenditures. Make or permit to be made any Capital Expenditure in
any fiscal year, or commit to make any Capital Expenditure in any fiscal year,
that when added to the aggregate Capital Expenditures of the Borrower and its
Subsidiaries theretofore made or committed to be made in that fiscal year, would
exceed $15,000,000.

6.9. Minimum A.M. Best Rating. At any time, permit the A.M. Best Rating of
(a) Atlantic States Insurance Company or Southern Insurance Company of Virginia,
to be less than “A-”.

6.10. Limitations on Debt and Negative Pledges. Enter into any agreement with
any other Person (other than any agreement existing on the date hereof and other
than this Agreement) restricting its ability to create or incur Indebtedness
hereunder or to secure Indebtedness hereunder, other than those transactions
described on Schedule 2, attached hereto, and made part hereof by this
reference.

6.11. Transactions with Affiliates. Enter into or participate in any transaction
with any Affiliate of the Borrower or any Subsidiary except on terms and at
rates no more favorable than those that would have prevailed in an arm’s-length
transaction between unrelated third parties.

17



--------------------------------------------------------------------------------



 



6.12. Minimum Consolidated GAAP Net Worth. As of the end of any fiscal quarter,
permit the Consolidated GAAP Net Worth to be less than an amount equal to the
sum of (a) $110,000,000, (b) 90% of the net proceeds of any subsequent equity
offering, plus (c) 50% of any cumulative Positive GAAP Net Income for each
fiscal quarter following the fiscal quarter ended June 30, 2003.

6.13. Minimum Statutory Surplus of Insurance Subsidiaries. As of the end of any
fiscal quarter, permit the Combined Statutory Surplus to be less than an amount
equal to the sum of (a) $105,000,000 plus (b) 50% of any cumulative Positive
Combined Statutory Net Income for each fiscal quarter following the fiscal
quarter ended June 30, 2003.

6.14. Debt to Capitalization. Permit at any time the ratio of Total Funded Debt
to Total Capitalization to exceed forty percent (40%).

6.15. Minimum Interest Coverage Ratio. Calculated on a rolling eight (8) quarter
basis, permit at any time the ratio of EBIT to Interest Expense to be less than
3 to 1.

SECTION 7. Default. The occurrence of any one or more of the following events
shall constitute a default under the provisions of this Agreement, and the term
“Default” shall mean, whenever it is used in this Agreement, any one or more of
the following events (and the term “Event of Default” as used herein means one
or more of the following events, prior to (a) the lapse of time for cure (if
any), and (b) delivery of notice by the Bank to the Borrower if such notice is
stipulated.

7.1. Payment of Obligations. The failure of the Borrower to pay any of the
Obligations as and when due and payable in accordance with the provisions of
this Agreement, the Note and/or any of the other Financing Documents, whether at
the due date thereof or at a date fixed for prepayment thereof or by
acceleration thereof or otherwise, and such failure shall continue uncured for a
period of five (5) days after the date of written notice thereof by the Bank to
the Borrower;

7.2. Perform, etc. Certain Provisions of This Agreement. The failure of the
Borrower to perform, observe or comply with any of the provisions of Section 5.8
of this Agreement or any of the provisions set forth in Sections 6.1 through
6.15 of this Agreement;

7.3. Perform, etc. Other Provisions of This Agreement. The failure of the
Borrower to perform, observe or comply with any of the provisions of this
Agreement other than those covered by Sections 7.1. and 7.2 above, and such
failure is not cured to the satisfaction of the Bank within a period of thirty
(30) days after the date of written notice thereof by the Bank to the Borrower;

7.4. Representations and Warranties. If any representation and warranty
contained herein or any statement or representation made in any certificate or
any other information at any time given by or on behalf of the Borrower or
furnished in connection with this Agreement or any of the other Financing
Documents shall prove to be false, incorrect or misleading in any material
respect on the date as of which made;

7.5. Default under other Financing Documents. The occurrence of a default (as
defined and described therein) under the provisions of the Note or any of the
other Financing Documents that is not cured within applicable cure periods, if
any;

18



--------------------------------------------------------------------------------



 



7.6. Liquidation, Termination, Dissolution, etc. If the Borrower shall
liquidate, dissolve or terminate its existence;

7.7. Default under Other Indebtedness. If the Borrower shall default in any
payment of any Indebtedness owing to the Bank (other than the Obligations) or to
any other Person beyond the period of grace, if any, provided in the instrument
or agreement under which such Indebtedness was created, or default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness, or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur, the effect of
which default or other event is to cause or to permit the holder or holders of
such Indebtedness or beneficiary or beneficiaries of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice, if required, such
Indebtedness to become due prior to its stated maturity;

7.8. Attachment. The issuance of any attachment or garnishment against property
or credits of the Borrower for an amount in excess, singly or in the aggregate,
of $1,000,000 that shall not have been vacated, discharged, stayed or bonded
pending appeal within thirty (30) days after the issuance thereof;

7.9. Judgments. One or more judgments or decrees shall be entered against the
Borrower involving in the aggregate a liability in excess of $1,000,000, and all
such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within thirty (30) days after the entry thereof.

7.10. Insolvent, etc. If the Borrower shall become insolvent and/or admit its
inability to pay its debts as they mature or shall make any assignment for the
benefit of any of its creditors;

7.11. Bankruptcy. If proceedings in bankruptcy, or for reorganization of the
Borrower, or for the readjustment of any of the Borrower’s debts, under the
United States Bankruptcy Code (as amended) or any part thereof, or under any
other applicable laws, whether state or federal, for the relief of debtors, now
or hereafter existing, shall be commenced against or by the Borrower and, except
with respect to any such proceedings instituted by the Borrower, shall not be
discharged within sixty (60) days of their commencement;

7.12. Receiver, etc. A receiver or trustee shall be appointed for the Borrower
or for any substantial part of the Borrower’s assets, or any proceedings shall
be instituted for the dissolution or the full or partial liquidation of the
Borrower and, except with respect to any such appointments requested or
instituted by the Borrower, such receiver or trustee shall not be discharged
within sixty (60) days of his or her appointment, and, except with respect to
any such proceedings instituted by the Borrower, such proceedings shall not be
discharged within sixty (60) days of their commencement;

7.13. Change of Control. The occurrence of a Change of Control.

7.14. Invalidity. The invalidity or unenforceability of any term or provision of
this Agreement, the Note or any other Financing Documents.

19



--------------------------------------------------------------------------------



 



7.15. Material Adverse Change. The occurrence of any Material Adverse Change.

SECTION 8. Rights and Remedies.

8.1. Termination, Acceleration, Etc. If any Default shall occur and be
continuing, the Bank may (a) declare the Credit Facility and any obligation or
commitment of the Bank hereunder to make Loans to the Borrower for the account
of the Borrower to be terminated, whereupon the same shall forthwith terminate,
and (b) declare the unpaid principal amount of the Note, together with accrued
and unpaid interest thereon, and all other Obligations then outstanding to be
immediately due and payable, whereupon the same shall become and be forthwith
due and payable by the Borrower to the Bank, without presentment, demand,
protest or notice of any kind, all of which are expressly waived by the
Borrower; provided, that, in the case of any Default referred to in Sections
7.10, 7.11, and 7.12 above, the Credit Facility and any obligation or commitment
of the Bank hereunder to make Loans to the Borrower shall immediately and
automatically terminate and the unpaid principal amount of the Note, together
with accrued and unpaid interest thereon, and all other Obligations then
outstanding shall be automatically and immediately due and payable by the
Borrower to the Bank without notice, presentment, demand, protest or other
action of any kind, all of which are expressly waived by the Borrower. Upon the
occurrence and during the continuation of any Default, then in each and every
case, the Bank shall be entitled to exercise in any jurisdiction in which
enforcement thereof is sought, the rights and remedies available to the Bank
under the other provisions of this Agreement and the other Financing Documents,
together with the rights and remedies available to the Bank under applicable
law, all such rights and remedies being cumulative and enforceable
alternatively, successively or concurrently.

8.2. Liens, Set-Off. As security for the payment of the Obligations and the
performance of the Financing Documents, the Borrower hereby grants to the Bank a
continuing security interest and lien on, in and upon all Indebtedness owing to,
and all deposits (general or special), credits, balances, monies, securities and
other property of, the Borrower and all proceeds thereof, both now and hereafter
held or received by, in transit to, or due by, the Bank. In addition to, and
without limitation of, any rights of the Bank under applicable laws, if the
Borrower becomes insolvent, however evidenced, or any Default occurs, the Bank
may at any time and from time to time thereafter, without notice to the
Borrower, set-off, hold, segregate, appropriate and apply at any time and from
time to time thereafter all such Indebtedness, deposits, credits, balances
(whether provisional or final and whether or not collected or available),
monies, securities and other property toward the payment of all or any part of
the Obligations in such order and manner as the Bank in its sole discretion may
determine and whether or not the Obligations or any part thereof shall then be
due or demand for payment thereof made by the Bank.

8.3. Enforcement Costs. The Borrower agrees to pay to the Bank on demand (a) all
Enforcement Costs paid, incurred or advanced by or on behalf of the Bank and
(b) interest on such Enforcement Costs from the date paid, incurred or advanced
until paid in full at a per annum rate of interest equal at all times to the
Default Rate. All Enforcement Costs, with interest as above provided, shall be a
part of the Obligations hereunder.

20



--------------------------------------------------------------------------------



 



8.4. Remedies Cumulative. Each right, power and remedy of the Bank as provided
for in this Agreement or in the other Financing Documents or now or hereafter
existing under applicable laws or otherwise shall be cumulative and concurrent
and shall be in addition to every other right, power or remedy provided for in
this Agreement or in the other Financing Documents or now or hereafter existing
under applicable laws or otherwise, and the exercise or beginning of the
exercise by the Bank of any one or more of such rights, powers or remedies shall
not preclude the simultaneous or later exercise by the Bank of any or all such
other rights, powers or remedies. The Borrower hereby waives any and all notices
whatsoever with respect to the Bank’s acceptance hereof or the Bank’s intention
to act, or the Bank’s action, in reliance hereon.

8.5. No Waiver, Etc. No failure or delay by the Bank to insist upon the strict
performance of any term, condition, covenant or agreement of this Agreement or
of the other Financing Documents, or to exercise any right, power or remedy
consequent upon a breach thereof, shall constitute a waiver of any such term,
condition, covenant or agreement or of any such breach, or preclude the Bank
from exercising any such right, power or remedy at any later time or times. By
accepting payment after the due date of any amount payable under this Agreement
or under any of the other Financing Documents, the Bank shall not be deemed to
waive the right either to require prompt payment when due of all other amounts
payable under this Agreement or under any of the other Financing Documents, or
to declare a Default for failure to effect such prompt payment of any such other
amount. The payment by the Borrower or any other Person and the acceptance by
the Bank of any amount due and payable under the provisions of this Agreement or
the other Financing Documents at any time during which a Default exists shall
not in any way or manner be construed as a waiver of such Default by the Bank or
preclude the Bank from exercising any right of power or remedy consequent upon
such Default.

SECTION 9. Miscellaneous.

9.1. Course of Dealing; Amendment. No course of dealing between the Bank and the
Borrower shall be effective to amend, modify or change any provision of this
Agreement or the other Financing Documents. The Bank shall have the right at all
times to enforce the provisions of this Agreement and the other Financing
Documents in strict accordance with the provisions hereof and thereof,
notwithstanding any conduct or custom on the part of the Bank in refraining from
so doing at any time or times. The failure of the Bank at any time or times to
enforce its rights under such provisions, strictly in accordance with the same,
shall not be construed as having created a custom in any way or manner contrary
to specific provisions of this Agreement or the other Financing Documents or as
having in any way or manner modified or waived the same. This Agreement
constitutes the complete and exclusive expression of the terms of the agreement
between the parties, and supersedes all prior and or contemporaneous
communications between the parties relating to the subject matter of this
Agreement. This Agreement and the other Financing Documents to which the
Borrower is a party may not be amended, modified, or changed in any respect
except by an agreement in writing signed by the Bank and the Borrower.

9.2. Waiver of Default. The Bank may, at any time and from time to time, execute
and deliver to the Borrower a written instrument waiving, on such terms and
conditions as the Bank may

21



--------------------------------------------------------------------------------



 



specify in such written instrument, any of the requirements of this Agreement or
of the other Financing Documents or any Event of Default or Default and its
consequences, provided, that any such waiver shall be for such period and
subject to such conditions as shall be specified in any such instrument. In the
case of any such waiver, the Borrower and the Bank shall be restored to their
former positions prior to such Event of Default or Default and shall have the
same rights as they had hereunder. No such waiver shall extend to any subsequent
or other Event of Default or Default, or impair any right consequent thereto and
shall be effective only in the specific instance and for the specific purpose
for which given.

9.3. Notices. All notices, requests and demands to or upon the parties to this
Agreement shall be deemed to have been given or made when delivered by hand, or
when deposited in the mail, postage prepaid by registered or certified mail,
return receipt requested, or, in the case of notice by telegraph, telex or
facsimile transmission, when properly transmitted, addressed as follows or to
such other address as may be hereafter designated in writing by one party to the
other:



  Borrower:   Donegal Group Inc.
1195 River Road
Marietta, Pennsylvania 17547
Attention: Donald H. Nikolaus
Fax No.: (717) 426-7009
        Bank:   Manufacturers and Traders Trust Company
2055 South Queen Street
York, Pennsylvania 17403
Attention: Theodore K. Oswald
Fax No.: (717) 771-4914

except in cases where it is expressly herein provided that such notice, request
or demand is not effective until received by the party to whom it is addressed.

9.4. Right to Perform. If the Borrower shall fail to make any payment or to
otherwise perform, observe or comply with the provisions of this Agreement or
any of the other Financing Documents, then and in each such case, the Bank may
(but shall be under no obligation whatsoever to) without notice to or demand
upon the Borrower remedy any such failure by advancing funds or taking such
action as it deems appropriate for the account and at the expense of the
Borrower. The advance of any such funds or the taking of any such action by the
Bank shall not be deemed or construed to cure a Default or waive performance by
the Borrower of any provisions of this Agreement. The Borrower shall pay to the
Bank on demand, together with interest thereon from the date advanced or
incurred until paid in full at a per annum rate of interest equal at all times
to the Default Rate, any such funds so advanced by the Bank and any costs and
expenses advanced or incurred by or on behalf of the Bank in taking any such
action, all of which shall be a part of the Obligations hereunder.

9.5. Costs and Expenses. The Borrower agrees to pay to the Bank on demand all
fees, recordation and other taxes, costs and expenses of whatever kind and
nature, including attorney’s

22



--------------------------------------------------------------------------------



 



fees and disbursements, that the Bank may incur or which are payable in
connection with the closing and the administration of the Loans, including,
without limitation, the preparation of this Agreement and the other Financing
Documents, the recording or filing of any and all of the Financing Documents and
obtaining lien searches. The Borrower hereby releases the Bank from any claim or
liability the Borrower may have or bring, becoming due, arising under, out of,
as a result of, in connection with, or related to, this Agreement, the Loans or
the Credit Facility, provided such claim or liability has not directly resulted
from the Bank’s negligence or willful misconduct. The Borrower agrees to
indemnify the Bank against and hold it harmless from any and all (a) losses,
liabilities, or expenses (including attorneys’ fees) incurred by the Bank, and
(b) any and all actions, claims, demands or suits made or brought by any Person
(including, without limitation, the Borrower), becoming due, arising under, out
of, as a result of, in connection with or related to, this Agreement, the Loans
or the Credit Facility, provided the same has not directly resulted from the
Bank’s negligence or willful misconduct. All such fees, costs, recordation and
other taxes shall be a part of the Obligations hereunder.

9.6. Consent to Jurisdiction. The Borrower irrevocably (a) consents and submits
to the jurisdiction and venue of any state or federal court sitting in the
Commonwealth of Pennsylvania over any suit, action or proceeding arising out of
or relating to this Agreement or any of the other Financing Documents,
(b) waives, to the fullest extent permitted by law, any objection that the
Borrower may now or hereafter have to the laying of the venue of any such suit,
action or proceeding brought in any such court and any claim that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum, and (c) consents to the service of process in any such suit,
action or proceeding in any such court by the mailing of copies of such process
to the Borrower by certified or registered mail at the Borrower’s address set
forth herein for the purpose of giving notice.

9.7. Assignment and Participations. The Bank may, without notice to or consent
of the Borrower, sell, dispose of, assign or transfer to any Person, all or any
part of the Obligations or all or any part of the Financing Documents and each
such Person shall have the right to enforce the provisions of the Financing
Documents and any of the Obligations as fully as the Bank, provided that the
Bank shall continue to have the unimpaired right to enforce the provisions of
the Financing Documents and any of the Obligations as to so much of the
Financing Documents and/or the Obligations that it has not sold, assigned or
transferred. Additionally, the Bank may sell or grant to any other Person
participations in all or any part of the Obligations or all or any part of the
Financing Documents. In connection with and prior to and after any such sale,
transfer, assignment or participation, the Bank may disclose and furnish to any
prospective or actual purchaser, transferee, assignee or participant, any and
all reports, financial statements and other information obtained by the Bank at
any time and from time to time in connection with the Obligations, any of the
Financing Documents or otherwise. The Borrower will cooperate with the Bank to a
commercially reasonable extent in connection with any such assignment and will
execute and deliver such consents and acceptances to any such assignment,
amendments to this Agreement in order to effect any such assignment (including,
without limitation, the appointment of the Bank as agent for itself and all
assignees) and a new or replacement promissory note for the Note in conjunction
with any such assignment; provided, that the Borrower’s Indebtedness,
obligations and liabilities under this Agreement and the other Financing
Documents will not be increased by reason of any such assignment.

23



--------------------------------------------------------------------------------



 



9.8. Severability. The invalidity, illegality or unenforceability of any
provision of this Agreement shall not affect the validity, legality or
enforceability of any of the other provisions of this Agreement which shall
remain effective.

9.9. Survival. All representations, warranties and covenants contained among the
provisions of this Agreement shall survive the execution and delivery of this
Agreement and all other Financing Documents.

9.10. Binding Effect. This Agreement and all other Financing Documents shall be
binding upon and inure to the benefit of the Borrower and the Bank and their
respective successors and assigns, except that the Borrower shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of the Bank.

9.11. Applicable Law and Time of Essence. This Agreement and the rights and
obligations of the parties hereunder shall be construed and interpreted in
accordance with the laws of the Commonwealth of Pennsylvania, both in
interpretation and performance. Time is of the essence in connection with all
obligations of the Borrower hereunder and under any of the other Financing
Documents.

9.12. Duplicate Originals and Counterparts. This Agreement may be executed in
any number of duplicate originals or counterparts, each of such duplicate
originals or counterparts shall be deemed to be an original and all taken
together shall constitute but one and the same instrument.

9.13. Headings, Construction. Paragraph headings in this Agreement are included
herein for convenience of reference only, shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to affect the meaning or
construction of any of the provisions hereof. The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. As used herein, the singular number shall include the plural, the
plural, the singular and the use of the masculine, feminine or neuter gender
shall include all genders, as the context may require.

24



--------------------------------------------------------------------------------



 



9.14. Waiver of Jury Trial. THE BORROWER AND THE BANK HEREBY VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THE LOANS, THIS AGREEMENT OR ANY OF THE OTHER FINANCING
DOCUMENTS.

     IN WITNESS WHEREOF, each of the parties hereto have executed and delivered
this Agreement under their respective seals as of the day and year first written
above.

                  WITNESS/ATTEST:       DONEGAL GROUP INC.
  /s/ Ralph G. Spontak
      By:       /s/ Donald H. Nikolaus (Seal)


--------------------------------------------------------------------------------

             

--------------------------------------------------------------------------------

Ralph G. Spontak
Senior Vice President,
Chief Financial Officer
and Secretary               Donald H. Nikolaus
President and Chief Executive Officer
  WITNESS:   MANUFACTURERS AND TRADERS TRUST COMPANY
  /s/ Frederick W. Dreher       By:       /s/ Theodore K. Oswald (Seal)

--------------------------------------------------------------------------------

             

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

              Theodore K. Oswald, Vice President   COMMONWEALTH OF PENNSYLVANIA)
COUNTY OF LANCASTER)               : SS.

     On the 25th day of November, in the year 2003, before me, the undersigned,
a Notary Public in and for said Commonwealth, personally appeared Donald H.
Nikolaus, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual(s) whose name(s) is (are) subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their capacity(ies), and that by his/her/their signature(s) on the
instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

          /s/ Judy A. Tangert    

--------------------------------------------------------------------------------

    Notary Public

25



--------------------------------------------------------------------------------



 



                  COMMONWEALTH OF PENNSYLVANIA)
COUNTY OF LANCASTER)               : SS.

     On the 25th day of November, in the year 2003, before me, the undersigned,
a Notary Public in and for said Commonwealth, personally appeared Theodore K.
Oswald, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual(s) whose name(s) is (are) subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their capacity(ies), and that by his/her/their signature(s) on the
instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

          /s/ Judy A. Tangert    

--------------------------------------------------------------------------------

    Notary Public

26